DREYFUS FUNDS, INC. Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of Directors of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangements and expense allocations of each class, and any related conversion features or exchange privileges. Dreyfus Funds, Inc. (the "Company") desires to offer multiple classes of shares (each, a "Class") of the Company's series portfolios set forth on Schedule A hereto (each, a "Fund"), as such Schedule may be amended from time to time, in accordance with Rule 18f-3. The Board, including a majority of the non-interested Board members of the Company, has determined that the following plan is in the best interests of each Class individually and each Fund as a whole: 1. Class Designation: The shares of each Fund shall be divided into the respective Classes listed on Schedule A. 2. Differences in Services: The services offered to shareholders of each Class, unless otherwise noted on Schedule A, shall be substantially the same, except that Right of Accumulation, Letter of Intent and Reinvestment Privilege shall be available only to holders of Class A shares. Right of Accumulation shall mean the right of an investor to add the value of any Class A or Class C shares in a Fund or certain other products made available by the Fund's distributor that the investor already owns to the amount of the investor's next purchase of Class A shares for purposes of calculating the sales charge, as more fully explained in the Funds' prospectus and statement of additional information. Letter of Intent shall mean the ability of an investor to purchase Class A shares over a 13-month period and receive the same sales charge as if all shares had been purchased at once, as more fully explained in the Funds' prospectus and statement of additional information. Reinvestment Privilege shall mean the ability of a holder of Class A shares to redeem shares and, within 45 days after the date of redemption, purchase up to the number of shares redeemed at the current share price without any sales charge (or, if a CDSC (as defined below) was paid, with the CDSC credited back to the shareholder's account), as more fully explained in the Funds' prospectus and statement of additional information This privilege may be used by a shareholder only once. 3. Differences in Distribution Arrangements: Class A shares shall be offered with a front-end sales charge, as such term is defined under the Conduct Rules of the Financial Industry Regulatory Authority (the "FINRA Conduct Rules").
